DETAILED ACTION
Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.
 
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-14 & 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1-8 and 14-20 are drawn to a system for obtaining critical data from surgical hubs, determining a priority status of the critical data into one or more tiers by employing situational awareness to infer priority of the critical data, and determine a response to the alert or 

Representative independent claim 1. (Currently Amended) A cloud based analytics medical system comprising: 
at least one processor;
at least one memory communicatively coupled to the at least one processor; 
an input/output interface configured for accessing data from a plurality of surgical hubs, each of the plurality of surgical hubs communicatively coupled to at least one surgical instrument and the at least one processor; and
a database residing in the at least one memory and configured to store the data; and 
wherein the at least one memory is configured to store instructions executable by the at least one processor to:
receive historical critical data from the plurality of surgical hubs during one or more surgical procedures involving a patient on an operating table, wherein the plurality of surgical hubs determine critical data based on screening criteria, wherein the historical critical data comprises aggregate data from one or more surgical instruments related to the at least one surgical instrument used during the one or more surgical procedures;
prioritize the historical critical data into one or more tiers of priority using artificial intelligence by employing situational awareness to infer priority of the historical critical data based on contextual cues, wherein the priority determines the level of urgency of response from the cloud based analytics medical system based on factors including severity, unexpectedness, suspiciousness, and security;
route the historical critical data to a cloud storage location residing within the at least one memory;
receive an indication, from a surgical hub among the plurality of surgical hubs involved in a live surgical procedure, that a surgical instrument during the live surgical procedure has reported an alert or operational failure;
receive live critical data associated with the alert or operational failure, wherein the live critical data comprises data generated from one or more modular devices paired with the surgical hub; and
determine a response to the alert or operational failure, using artificial intelligence, by employing situational awareness based on an operational characteristic indicated by the live critical data and a comparison with the prioritized historical critical data, wherein the response comprises considering at least the following options: diagnosing a root cause of a malfunction of the surgical instrument, recommending or executing a corrective action, and tracking the surgical instrument and patient outcome.
The underlined limitations above, under its broadest reasonable interpretation, covers:
Mental Processes
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion) because they amount to an observation/evaluation/judgment/analysis that can be performed in the human mind, but for the recitation of generic computer components (i.e. a processor and memory).
Accordingly, claims 1, 9 and 14 recite an abstract idea.
Furthermore, Claims 1, 9, and 14 as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The additional elements or combination of elements in the claims identified as: processor, memory, input/output interface, surgical hub, database, cloud storage, using artificial intelligence to prioritize critical data into tiers, other than the abstract idea per se, amount to no more than a recitation of:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing critical and additional data in a database and cloud storage;
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer;
Dependent Claims 2-3, 10-11, 12-13, and 19-20 add limitations, for example Claims 2-3 recites screening criteria, Claims 10-11 recite determining priority status, Claims 12 and 19 recite providing a corrective response, Claim 13 recites validating accuracy of the medical data, Claim 20 recites classifying data as positive or negative, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1 and 8.
Accordingly, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Furthermore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 4-8, 13, 16-17 and 20 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-14 & 16-20 are rejected under 35 U.S.C. 101 as being directed to an abstract idea and do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 9, and 14 all recite using “prioritize the historical critical data into one or more tiers of priority using artificial intelligence by employing situational awareness to infer priority of the historical critical data based on contextual cues”. The Examiner asserts that the specification does not provide any description as using artificial intelligence to infer priority of the historical critical data based on contextual cues. Appropriate clarification and correction is required.
Claims 1, 9, and 14 all recite using “determine a response to the alert or operational failure, using artificial intelligence, by employing situational awareness based on an operational characteristic indicated by the live critical data and a comparison with the prioritized historical critical data, wherein the response comprises considering at least the following options: diagnosing a root cause of a malfunction of the surgical instrument, recommending or executing a corrective action, and tracking the surgical instrument and patient outcome.”. The Examiner asserts that the specification does not provide any description as using artificial intelligence to determine a response to an alert or operational failure based on an operational characteristic indicated by the live critical data and a comparison with the prioritized historical critical data. Appropriate clarification and correction is required.
In order to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2161.01(I). However, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, and even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. See MPEP 2161.01(I) citing in part Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries."). “In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function: 
The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” – MPEP 2161.01 

Specifically with regard to computer-implemented functional claims, the specification must provide a disclosure of the computer and the algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, including how to program the disclosed computer to perform the claimed function. MPEP 2161.01(I). 
The written description requirement of 35 U.S.C. 112, first paragraph applies to all claims including original claims that are part of the disclosure as filed. See MPEP 2161.01(I)
With regard to claims 1, 9, and 14, the specification does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method, CRM, or system capable of “prioritize the historical critical data into one or more tiers of priority using artificial intelligence by employing situational awareness to infer priority of the historical critical data based on contextual cues” and “determine a response to the alert or operational failure, using artificial intelligence, by employing situational awareness based on an operational characteristic indicated by the live critical data and a comparison with the prioritized historical critical data, wherein the response comprises considering at least the following options: diagnosing a root cause of a malfunction of the surgical instrument, recommending or executing a corrective action, and tracking the surgical instrument and patient outcome” as recited in claims 1, 9, and 14. 
The Examiner was unable to find support for the above limitations in the disclosure as a whole. The Examiner asserts that the term “artificial intelligence” cannot be found anywhere in Applicant’s specification or drawings. Furthermore, “situational awareness” is described in paras. 323-340 but these paragraphs describe the ability of some aspects of a surgical system to determine or infer information related to a surgical procedure from data received from databases and/or instruments. However, these paragraphs do not adequately describe how artificial intelligence and situational awareness are used to prioritize the historical critical data into one or more tiers of 
Claims 2-8, 10-13, & 15-20 inherit the deficiencies of claims 1, 9, and 14 through dependency and are likewise rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites “wherein the screening criteria comprises one or more of: severity, unexpectedness, suspiciousness, and security”. However, Claim 1 recites wherein the priority determines the level of urgency of response from the cloud based analytics medical system based on factors including severity, unexpectedness, suspiciousness, and security. Claim 1 requires that the priority is determined based on severity, unexpectedness, suspiciousness, and security. However, Claim 2 only requires one of the screening criteria. Appropriate clarification and correction is required.

Response to Arguments
Applicant’s arguments on pages 1-5 regarding claims 1-20 being rejected under 35 USC § 101 have been fully considered but they are not persuasive.  Applicant argues that:
Claims 1-20 are not directed to an abstract idea because they require physical components and contain other limitations that cannot be done in the human mind.
Regarding A, the Examiner asserts that the physical components have been identified as additional limitations and are addressed under Step 2A Prong Two and Step 2B in the 101 rejection above. Furthermore, the artificial intelligence limitation amounts to simply reciting a judicial exception with the words "apply it" (or an equivalent) because the limitation attempts to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result.
Claim 1 amounts to significantly more than the abstract idea because they apply the limitations to specific machines.
Regarding B, the Examiner asserts that the invention is executed on a general purpose computer (see Applicant’s specification at para. 365) and requests and receives data gathered from different sources which has been identified as extra-solution activity i.e. data gathering.
Claim 1 amounts to significantly more than the abstract idea because they make transformational changes to the data.
Regarding C, the Examiner asserts that transforming data does not amount to effecting a transformation or reduction of a particular article to a different state or thing. For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994)). See MPEP 2106.05(c).
Diagnosing a root cause of a malfunction cannot be done by a human mind and adds significantly more than the abstract idea.
Regarding D, the Examiner asserts that the limitation of diagnosing a root cause of a malfunction is indeed something that can be done by a human mind i.e. a user examining medical and technical data can compare the data to stored thresholds and metrics to determine the operability of the device.
The claims improve the functioning of the computer for a specific purpose and provides the ability for the computer to more quickly process critical data.
Regarding E, the Examiner asserts that there is no indication here that the claimed invention addresses a problem specifically arising in the realm of computer technology; the Applicant does not provide adequate evidence or technical reasoning how the process improves the efficiency of the computer, as opposed to the efficiency of the process, or of any other technological aspect of the computer.  Further, the problems the 
Applicant’s arguments with respect to the 35 U.S.C. § 103(a) rejection on pages 5-8 in regards to claims 1-20 have been considered and are persuasive. The 103 rejection has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan K Ng whose telephone number is (571)270-7941.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/Jonathan Ng/Primary Examiner, Art Unit 3619